DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlhuter (U.S. 5,458,357).
With respect to claim 1, Wohlhulter discloses a connection device for connecting of electrical and pneumatic lines between a tractor and a trailer (see Figs. 1, 6, 10, and 13), comprising: a first end (see 471a1-471a3 in Fig. 10), a second end (see 472a1-
With respect to claim 2, Wohlhulter discloses the connection device according to claim 1, wherein the first plug-in unit comprises a non-rotationally symmetrical housing. See how the plug in unit is symmetrical when viewed along a longitudinal axis but would not be symmetrical if rotated 90 degrees. 
With respect to claim 3, Wohlhulter discloses the connection device according to claim 1, wherein the first connecting elements are provided at least partly in rotationally symmetrical double occupancy. See how there are multiple pneumatic plug elements located on one side of a rotational axis. 
With respect to claim 4, Wohlhulter discloses the connection device according to claim 1, wherein the first pneumatic and the first electrical connecting element are arranged concentrically. See how the pneumatic plug elements and electrical plug element are located on opposing sides of a rotational axis.
With respect to claim 5, Wohlhulter discloses the connection device according to claim 1, wherein the first plug-in unit comprises at least one centrally arranged first pneumatic connecting element (72a2, Fig. 13).

With respect to claim 7, Wohlhulter discloses the connection device according to claim 6, wherein the fastening device is arranged at least partly on the first plug-in unit (see 74a, Fig. 13). 
With respect to claim 9, Wohlhulter discloses the connection device according to claim 6, wherein the fastening device comprises two or three platelike side pieces arranged at right angles to each other. See the structures at 74b and 59 in Fig. 13. 
With respect to claim 10, Wohlhulter discloses the connection device according to claim 1, wherein the first plug-in unit comprises a first locating device (61a, Fig. 13).
With respect to claim 11, Wohlhulter discloses the connection device according to claim 1, wherein the lines are flexible. See the lines in Figs. 1, 10, and 13.
With respect to claim 12, Wohlhulter discloses the connection device according to claim 1, wherein the first connecting elements of the first plug-in unit are plugs and/or sockets. See Fig. 13.
With respect to claim 13, Wohlhulter discloses the connection device according to claim 1, wherein the first plug-in unit has a common housing (68a, Fig. 13) for the first pneumatic and electrical connecting elements.
With respect to claim 15, Wohlhulter discloses a connection system for a tractor-trailer combination having the connection device according to claim 1 (see Figs. 1, 6, 10, and 13) and comprising a coupling system which can be arranged on the tractor of the tractor-trailer combination, having a second plug-in unit (68b, Fig. 13) which is designed to be complementary to the first plug-in unit and having at least one second pneumatic connecting element (72b1-72b2, Fig. 13) and at least one second electrical connecting element (72b3. Fig. 13).
With respect to claim 16, Wohlhulter discloses the connection system according to claim 15, wherein the second connecting elements are provided at least partly in rotationally symmetrical double occupancy. See how there are multiple pneumatic plug elements located on one side of a rotational axis.
With respect to claim 17, Wohlhulter discloses the connection system according to claim 15, wherein the second pneumatic and the second electrical connecting element are arranged concentrically. See how the pneumatic plug elements and electrical plug element are located on opposing sides of a rotational axis.
With respect to claim 18, Wohlhulter discloses the connection system according to claim 15, wherein the second plug-in unit comprises at least one centrally arranged second pneumatic connecting element (72b2, Fig. 13), or wherein the coupling system comprises a catching device for catching the first plug-in unit, or wherein the catching device can be extended together with the second plugin unit by a pneumatic and/or hydraulic and/or electrical first actuator, or wherein the first plug-in unit and/or the second plug-in unit comprises at least one arresting means for the releasable fastening of the plug-in units to each other, or wherein the arresting means is automatically releasable, or a combination thereof.
With respect to claim 19, Wohlhulter discloses a tractor-trailer combination having a tractor, a trailer and a connection device according to claim 1 (see Figs. 1, 6, 10, and 13) or a connection system having the connection device and comprising a coupling system which can be arranged on the tractor of the tractor-trailer combination, having a second plug-in unit which is designed to be complementary to the first plug-in unit and having at least one second pneumatic connecting element and at least one second electrical connecting element, wherein the trailer comprises second pneumatic and electrical plug elements which are complementary to the first plug elements of the connection device.
With respect to claim 20, Wohlhulter discloses the tractor-trailer combination according to claim 19, wherein the tractor is autonomous and comprises a drive, a control unit for control of the drive, a communication unit for exchanging information with a traffic management system and a locating unit for locating the tractor, or wherein the first plug-in unit is fastened to a front wall of the trailer, or wherein the first plug-in unit is fastened to the front wall above a bottom edge of the front wall of the trailer, or wherein the first plug-in unit is fastened to an edge or one of the front corners of the trailer, or wherein the force of adhesion of the fastening device of the first plug-in unit to the trailer is greater than the inserting and releasing forces of the first and second plug-in unit, or wherein the second plug-in unit comprises a second locating device (61b, Fig. 13), which interacts with the first locating device of the first plug-in unit (see Fig. 13), or a combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohlhuter (U.S. 5,458,357) and further in view Li et al. (U.S. 10,938,149).
With respect to claim 8, Wohlhuter fails to disclose that the fastening device is at least partly magnetic or comprises at least one magnetic element.
Li, on the other hand, is an example within the art that teaches vehicle connectors (Fig. 1B) having electrical contacts and wherein forced fastening between the connectors is accomplished via magnetic elements (see Abstract).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the fastening device of Wohlhuter, with the teachings of Li, so as to have a force-latching system between the plug-in element and the complementary plug-in element be at least partly magnetic or comprises at least one magnetic element so that the fastening may be done automatically and not need the use of auxiliary electrical or mechanical systems.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohlhuter (U.S. 5,458,357).
With respect to claim 14, Wohlhuter fails to disclose that the first plug-in unit comprises a first housing for the first pneumatic connecting elements and a second housing for the first electrical connecting elements, the housings being joined together.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the singular plug-in unit of Wohlhuter, so as to be a separate first plug-in unit and a second plug-in unit as to allow only the electrical connectors to be connected or only the pneumatic connectors to be connected at a single time, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833